Case: 10-50233 Document: 00511497221 Page: 1 Date Filed: 06/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 3, 2011
                                     No. 10-50233
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

INOCENCIO GARCIA-GUERRERO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-455-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Inocencio Garcia-Guerrero (“Garcia”) appeals the 41-month sentence
imposed following his guilty plea conviction of illegal reentry into the United
States following removal. Garcia contends that the within-guidelines sentence
is greater than necessary to satisfy the sentencing goals set forth in 18 U.S.C.
§ 3553(a) and therefore is substantively unreasonable. He specifically argues
U.S.S.G. § 2L1.2 essentially double-counts his criminal history. He contends
that his offense constitutes a mere international trespass and that the guidelines

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50233 Document: 00511497221 Page: 2 Date Filed: 06/03/2011

                                  No. 10-50233

range failed to reflect his personal history and characteristics, including his
benign motive for reentering the United States.
      We review the sentence for reasonableness, under an abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 51 (2007). Garcia’s guidelines
range sentence is entitled to a rebuttable presumption of reasonableness.
United States v. Newson, 515 F.3d 374, 379 (5th Cir. 2008).
      We have previously rejected the argument that an appellant is entitled to
relief because § 2L1.2 double counts a defendant’s criminal history. United
States v. Duarte, 569 F.3d 528, 529–31 (5th Cir.), cert. denied, 130 S. Ct. 378, 175
(2009). We have also determined that the “international trespass” argument
raised by Garcia does not justify disturbing an otherwise presumptively
reasonable sentence. United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).
      The district court made an individualized sentencing decision based on the
facts of the case in light of the factors set out in § 3553(a). See Gall, 552 U.S.
at 49-50. The district court’s conclusion that a within-guidelines sentence is
appropriate is entitled to deference, and we presume that it is reasonable. See
id. at 51-52; Newson, 515 F.3d at 379. We see no reason to disturb the district
court’s discretionary decision to impose a sentence within the guidelines range.
      AFFIRMED.




                                         2